

113 HR 3131 IH: National Park Service Study Act of 2013
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3131IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Sablan (for himself, Ms. Gabbard, Ms. Hanabusa, Mr. Ben Ray Luján of New Mexico, Ms. Bordallo, Mr. Dingell, Mr. Grijalva, Ms. Norton, Mr. David Scott of Georgia, Mr. Conyers, Ms. Speier, Mr. Lewis, Ms. Jackson Lee, Mr. Honda, and Mr. Holt) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize studies of certain areas for possible inclusion in the National Park System, and for other purposes.1.Short titleThis Act may be cited as the National Park Service Study Act of 2013.2.Special resource studies(a)StudyThe Secretary of the Interior shall conduct special resource studies of—(1)the Kau coast, on the island of Hawaii;(2)the prehistoric, historic, and limestone forest sites on the island of Rota in the Commonwealth of the Northern Mariana Islands;(3)sites in the State of Alaska associated with the forced abandonment of the Aleut villages of Makushin, Kashega, and Biorka around Unalaska Island, and Attu on Attu Island during World War II, and the 5 relocation sites at Funter Bay, Burnett Inlet, Killisnoo, Ward Lake, and the Wrangell Institute;(4)World War II Japanese American Relocation Center sites including Gila River and Poston sites, State of Arizona; Granada, State of Colorado; Heart Mountain, State of Wyoming; Jerome and Rohwer sites, State of Arkansas; and Topaz, State of Utah;(5)Mahaulepu, on the island of Kauai, State of Hawaii;(6)the town of Goldfield and outlying mining sites in the State of Nevada;(7)the Hudson River Valley in the State of New York;(8)the Norman Studios, within Jacksonville, Florida, where African-American casts and crews were used in the production of silent films;(9)the Mobile-Tensaw River Delta in the State of Alabama;(10)the Galveston Bay in the State of Texas;(11)the Pullman site, State of Illinois;(12)the northern coast of Maui, Hawaii; and(13)historic sites on Midway Atoll.(b)ContentsIn conducting the studies required under subsection (a) of the sites identified under such subsection, the Secretary shall—(1)evaluate the national significance of the sites and the areas surrounding such sites;(2)determine the suitability and feasibility of designating one or more sites as units of the National Park System;(3)consider other alternatives for preservation, protection, and interpretation of the sites by Federal, State, or local governmental entities or private and nonprofit organizations;(4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations, or any other interested individuals; and(5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.(c)Applicable lawThe studies required under subsection (a) shall be conducted in accordance with section 8 of the National Park System General Authorities Act (16 U.S.C. 1a–5).3.Special resource study updates(a)StudiesThe Secretary of the Interior shall update the study, World War II Sites, Republic of Palau (upon the request of the Government of the Republic of Palau) as authorized by section 326(b)(3)(N) of the Department of the Interior and Related Agencies Appropriations Act, 2000, and the 1979 study Vermejo Ranch, New Mexico/Colorado: Study of Management Options.(b)ContentsIn updating the studies under subsection (a), the Secretary shall—(1)determine whether conditions have changed to warrant that the site be designated as a unit of the National Park System;(2)consider other alternatives for the preservation, protection, and interpretation of the site by Federal, State, or local governmental entities or private and nonprofit organizations;(3)consult with other interested Federal, State, or local governmental entities, private and nonprofit organizations, or any other interested individuals; and(4)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives considered under paragraph (2).4.Buffalo soldiers in the national parks study(a)StudyThe Secretary of the Interior shall conduct a study of alternatives for commemorating and interpreting the role of the Buffalo Soldiers in the early years of the national parks.(b)ContentsIn conducting the study under subsection (a), the Secretary shall—(1)complete a historical assessment of the Buffalo Soldiers who served in national parks in the years that preceded the establishment of the National Park Service;(2)evaluate the suitability and feasibility of establishing a national historic trail commemorating the route traveled by the Buffalo Soldiers from their post in the Presidio of San Francisco to Sequoia and Yosemite National Parks and to any other national parks where they may have served;(3)identify properties that could meet criteria for listing in the National Register of Historic Places or criteria for designation as national historic landmarks; and(4)evaluate appropriate ways to enhance the historical research, education, interpretation, and public awareness of the story of the Buffalo Soldiers’ stewardship role in the national parks, including ways to link the story to both the development of the national parks and the story of African-American military service following the Civil War.5.Reconstruction in the south study(a)StudyThe Secretary of the Interior shall conduct a national historic landmark study to identify sites and resources in the Southern United States that are significant to the Reconstruction era.(b)ContentsThe study conducted under subsection (a) shall include recommendations for commemorating and interpreting sites and resources identified by the study, including—(1)sites for which new national historic landmarks should be nominated; and(2)sites for which further study for potential inclusion in the National Park System is needed.6.Chattahoochee river boundary expansion study(a)StudyThe Secretary of the Interior shall conduct a study to determine the suitability and feasibility of including in the boundary of the Chattahoochee River National Recreation Area approximately 45 miles of the Chattahoochee River and lands along the river corridor from the southern boundary of the Recreation Area south to the junction of Coweta, Heard, and Carroll Counties.(b)ContentsThe study conducted under subsection (a) shall include an analysis of—(1)significant resources or opportunities for public enjoyment within the study area related to purposes of the Chattahoochee River National Recreation Area;(2)operational and management issues that need to be considered if the study area is included within the Recreation Area;(3)protection of resources within the study area critical to fulfilling the Recreation Area’s purposes;(4)the feasibility of administering the study area as part of the Recreation Area considering the study area’s size, configuration, ownership, costs, and other factors; and(5)the adequacy of other alternatives for management and protection of resources within the study area.7.ReportNot later than 3 years after the date on which funds are first made available to conduct each study under this Act, the Secretary of the Interior shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing—(1)the results of each such study; and(2)any conclusions and recommendations of the Secretary based on such results.